            Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

TRESSA RUDIK,

                      Plaintiff,                       Civil Action No.

       v.                                              COMPLAINT FOR VIOLATIONS
                                                       OF THE FEDERAL SECURITIES
MOMENTA PHARMACEUTICALS, INC.,                         LAWS
JANE F. BARLOW, BRUCE DOWNEY,
GEORGES GEMAYEL, STEVEN C.
GILMAN, DONNA ROY GROGAN, JOSE-                        JURY TRIAL DEMANDED
CARLOS GUTIERREZ-RAMOS, ELIZABETH
STONER, and CRAIG A. WHEELER,

                      Defendants.


       Plaintiff Tressa Rudik (“Plaintiff”) by and through her undersigned attorneys, brings this

action on behalf of herself and all others similarly situated, and alleges the following based upon

personal knowledge as to those allegations concerning Plaintiff and, as to all other matters, upon

the investigation of counsel, which includes, without limitation: (a) review and analysis of public

filings made by Momenta Pharmaceuticals, Inc., (“Momenta” or the “Company”) and other

related parties and non-parties with the United States Securities and Exchange Commission

(“SEC”); (b) review and analysis of press releases and other publications disseminated by certain

of the Defendants (defined below) and other related non-parties; (c) review of news articles,

shareholder communications, and postings on Momenta website concerning the Company’s

public statements; and (d) review of other publicly available information concerning Momenta

and the Defendants.
            Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 2 of 14




                                 NATURE OF THE ACTION

       1.        Plaintiff brings this action on behalf of the public shareholders of Momenta

against the Company and members of the Company’s Board of Directors (the “Board” or the

“Individual Defendants”) for violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and SEC

Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-9”), in connection with the proposed

acquisition of the Company by affiliates of Johnson & Johnson (“J&J”) (the “Proposed

Transaction”).

       2.        On August 19, 2020, the Company announced that it had entered into an

Agreement and Plan of Merger (the “Merger Agreement”) with J&J. Pursuant to the terms of the

Merger Agreement, Vigor Sub, Inc. (“Merger Sub”), a wholly-owned subsidiary of J&J, will

merge with Momenta, with Momenta continuing as the surviving corporation and a wholly-

owned subsidiary of J&J (the “Proposed Transaction”).

       3.        To that end, Merger Sub commenced a tender offer (the “Tender Offer”) to

acquire all of Momenta’s outstanding common stock. Each share of Momenta common share

will be converted into the right to receive $52.50 (the “Merger Consideration”). The Tender

Offer is set to expire on September 30, 2020.

       4.        On September 2, 2020, the Company filed an incomplete and materially

misleading Recommendation Statement with the SEC (the “Recommendation Statement”) in

connection with the Proposed Transaction. The Recommendation Statement omits material

information concerning the Proposed Transaction.

       5.        Accordingly, the failure to adequately disclose such material information

constitutes a violation of Sections 14(d), 14(e) and 20(a) of the Exchange Act as Momenta




                                                2
              Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 3 of 14




stockholders need such information in order to make a fully informed decision whether to tender

their shares in support of the Proposed Transaction or seek appraisal.

        6.      As set forth more fully herein, Plaintiff seeks to enjoin Defendants from

proceeding with the Proposed Transaction.

                                JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 as Plaintiff alleges violations of Sections 14(d)(4),

14(e) and 20(a) of the Exchange Act

        8.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        9.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                         THE PARTIES

        10.     Plaintiff has been the owner of the common stock of Momenta since prior to the

transaction herein complained of and continuously to date.

        11.     Defendant Momenta is a Delaware corporation with its principal executive offices

located at 301 Binney Street, Cambridge, Massachusetts 02142. The Company’s stock trades on

the NASDAQ under the ticker “MNTA.”




                                                3
             Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 4 of 14




       12.     Defendant Jane F. Barlow (“Barlow”) is and has been a director of the Company

at all times during the relevant time period.

       13.     Defendant Bruce Downey (“Downey”) is and has been a director of the Company

at all times during the relevant time period.

       14.     Defendant Georges Gemayel (“Gemayel”) is and has been a director of the

Company at all times during the relevant time period.

       15.     Defendant Steven C. Gilman (“Gilman”) is and has been a director of the

Company at all times during the relevant time period.

       16.     Defendant Donna Roy Grogan (“Grogan”) is and has been a director of the

Company at all times during the relevant time period.

       17.     Defendant Jose-Carlos Gutierrez-Ramos (“Gutierrez-Ramos”) is and has been a

director of the Company at all times during the relevant time period.

       18.     Defendant Elizabeth Stoner (“Stoner”) is and has been a director of the Company

at all times during the relevant time period.

       19.     Defendant Craig A. Wheeler (“Wheeler”) is and has been a director of the

Company at all times during the relevant time period.

       20.     Defendants Barlow, Downey, Gemayel, Gilman, Grogan, Gutierrez-Ramos,

Stoner, and Wheeler are collectively referred to herein as the “Individual Defendants.”

       21.     Defendant Momenta, along with the Individual Defendants, are collectively

referred to herein as “Defendants.”




                                                4
              Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 5 of 14




                                 SUBSTANTIVE ALLEGATIONS

                                     Background of the Company

        22.     Momenta is a biotechnology company with a validated innovative scientific

platform focused on discovering and developing novel therapeutics to treat rare, immune-

mediated diseases. The Company’s scientific foundation is based on a deep understanding of

immune biology and disease analytics. This work, together with its protein engineering and

antibody design expertise has led to the development of a number of novel therapeutics for

immune-mediated diseases with high unmet need.

                      The Company Announces the Proposed Transaction

        23.     On August 19, 2020, Momenta issued a press release announcing that the

Company had entered an agreement in connection with the Proposed Transaction. The press

release stated, in pertinent part:


        CAMBRIDGE, Mass., Aug. 19, 2020 (GLOBE NEWSWIRE) -- Momenta
        Pharmaceuticals, Inc. (Nasdaq: MNTA, “Momenta” or the “Company”), a
        biotechnology company focused on discovering and developing novel biologic
        therapeutics to treat rare immune-mediated diseases announced today that it has
        entered into a definitive agreement for Johnson & Johnson (“Johnson & Johnson”
        or “J&J”) to acquire Momenta for $52.50 per share in an all-cash transaction,
        implying a fully-diluted equity value of $6.5 billion. The agreement was
        unanimously approved by the Boards of Directors of both Momenta and Johnson
        & Johnson.

        "The agreement with J&J recognizes the value created by years of commitment
        and dedication to our mission by the many current and past Momenta employees.
        Programs such as nipocalimab have the potential to improve the lives of countless
        patients suffering from autoimmune and fetal maternal diseases,” said Craig
        Wheeler, President and Chief Executive Officer of Momenta. “This acquisition
        provides strong value for our shareholders and ensures a level of investment in
        our exciting portfolio that will further enhance its potential for patients. I believe
        J&J is the right company to advance our portfolio of novel drug candidates for
        autoimmune and rare diseases. J&J’s leadership in immunology, extensive
        capabilities, and global reach, as well as its alignment with our vision of




                                                  5
             Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 6 of 14




       pioneering therapies for complex diseases is a strong fit for our company and our
       portfolio.”

       The transaction is expected to close in the second half of 2020, pending the
       satisfaction of all conditions to the completion of the tender offer and
       merger. Until that time, Momenta will continue to operate as a separate and
       independent company.

       Momenta’s financial advisors are Goldman Sachs & Co. LLC and Centerview
       Partners LLC, Latham & Watkins LLP is acting as legal counsel for Momenta and
       Skadden, Arps, Slate, Meagher & Flom LLP is acting as legal counsel for
       Goldman Sachs & Co. LLC and Centerview Partners LLC.

       Transaction Details

       Under and subject to the terms of the agreement, Vigor Sub, Inc. (“Merger Sub”),
       a newly formed wholly owned subsidiary of Johnson & Johnson, agreed to
       commence a tender offer to acquire all outstanding shares of Momenta common
       stock for $52.50 per share in cash and Momenta agreed to file a recommendation
       statement containing the unanimous recommendation of the Momenta board
       that Momenta stockholders tender their shares to Merger Sub. Following the
       completion of the tender offer, Johnson & Johnson expects to promptly
       consummate a merger of Momenta with Merger Sub, in which shares
       of Momenta that have not been tendered in the tender offer will be acquired by
       Johnson & Johnson and converted into the right to receive the same cash price per
       share as paid in the tender offer.

       The closing of the tender offer is subject to customary closing conditions,
       including the tender of a majority of outstanding Momenta shares on a fully
       diluted basis and the expiration or termination of the waiting period under the
       Hart-Scott-Rodino Antitrust Improvements Act. The merger agreement includes
       customary termination provisions for both Momenta and Johnson & Johnson.

                FALSE AND MISLEADING STATEMENTS
   AND/OR MATERIAL OMISSIONS IN THE RECOMMENDATION STATEMENT

       24.     On July 24, 2020, the Company authorized the filing of the Recommendation

Statement with the SEC. The Recommendation Statement recommends that the Company’s

stockholders tender their shares in favor of the Proposed Transaction.

       25.     Defendants were obligated to carefully review the Recommendation Statement

prior to its filing with the SEC and dissemination to the Company’s unitholders to ensure that it




                                                6
              Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 7 of 14




did not contain any material misrepresentations or omissions. However, the Recommendation

Statement misrepresent and/or omit material information that is necessary for the Company’s

shareholders to make informed decisions concerning whether to tender their shares in favor of

the Proposed Transaction.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding Managements Projections

       26.      The Recommendation Statement contains financial projections prepared by senior

members of Momenta’s and J&J’s management in connection with the Proposed Transaction,

but fails to provide material information concerning such.

       27.      The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.




1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                7
             Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 8 of 14




       28.     In order to make management’s projections included in the Recommendation

Statement materially complete and not misleading, Defendants must provide a reconciliation

table of the non-GAAP measures to the most comparable GAAP measures.

       29.     Specifically, with respect to each set of financial projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including, but not limited to, all line items used to calculate: (i) EBIT; (ii)

EBIT Excl. Other Pipeline/Platform R&D; and (iii) Unlevered Free Cash Flow.

       30.     Disclosure of the above line item projections is vital to provide investors with the

complete mix of information necessary to make an informed decision when voting on the

Proposed Transaction.

                  Material False and Misleading Statements or Material
              Misrepresentations or Omissions Regarding Goldman’s Opinion

       31.     The Recommendation Statement contains the financial analyses and opinion of

Goldman Sachs & Co. LLC (“Goldman”) concerning the Proposed Transaction but fails to

provide material information concerning such.

       32.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis and

Illustrative Sum-of-the-Parts Discounted Cash Flow Analysis, the Recommendation Statement

fails to disclose: (i) the NOL Forecasts; (ii) the basis for Goldman’s application of the range of

discount rates from 8.0% to 10.0%; (iii) the basis for Goldman’s application of the range of

perpetual growth rates of 0.0% to 2.0%; (iv) the Company’s unlevered cash flows used in

Goldman’s analyses; (v) the number of fully diluted outstanding shares of the Company as of

August 14, 2020; and (vi) the Company’s net cash.

                  Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding Centerview’s Opinion




                                                8
              Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 9 of 14




        33.     The Recommendation Statement contains the financial analyses and opinion of

Centerview Partners LLC (“Centerview”) concerning the Proposed Transaction but fails to

provide material information concerning such.

        34.     With respect to Centerview’s Selected Public Company Analysis, the

Recommendation Statement fails to disclose the basis for Centerview’s selection of a reference

range of 2024E EV/ Revenue Multiples of 4.5x to 8.0x.

        35.     With       respect   to    Centerview’s    Selected    Transactions   Analysis,   the

Recommendation Statement fails to disclose the basis for Centerview’s selection of a reference

range of Five-Year Forward Revenue Multiples of 6.0x to 9.5x

        36.     With       respect   to   Centerview’s    Discounted   Cash    Flow   Analysis,   the

Recommendation Statement fails to disclose: (i) the basis for Centerview’s application of the

range of discount rates from 9.5% to 11.5%; (ii) the implied terminal value of the Company; (iii)

the basis for Centerview’s application of a range of perpetual growth rates of 0.0% to 2.0%; (iv)

the Company’s unlevered cash flows used in Centerview’s analysis; and (v) the number of fully

diluted outstanding shares of the Company as of August 14, 2020.

        37.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides stockholders with

a basis to project the future financial performance of a company and allows stockholders to

better understand the financial analyses performed by the company’s financial advisor in support

of its fairness opinion.




                                                    9
                Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 10 of 14




          38.     Without the above described information, the Company’s shareholders are not

fully informed with respect to the Proposed Transaction. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(d)
                  of the Exchange Act and Rule 14d-9 Promulgated Thereunder)

          39.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.     Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder

makes it a requirement to make full and complete disclosure in connection with tender offers.

          41.     As discussed herein, the Recommendation Statement, while soliciting shareholder

support for the Proposed Transaction, misrepresent and/or omit material facts concerning the

Proposed Transaction.

          42.     Defendants prepared, reviewed, filed and disseminated the false and misleading

Recommendation Statement to Momenta shareholders. In doing so, Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          43.     The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in

deciding whether to tender their shares in favor of the Proposed Transaction. In addition, a

reasonable investor would view such information as altering the “total mix” of information made

available to shareholders.



                                                    10
                Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 11 of 14




          44.     By virtue of their positions within the Company and/or roles in the process and in

the preparation of the Recommendation Statement, Defendants were undoubtedly aware of this

information and had previously reviewed it, including participating in the Proposed Transaction

negotiation and sales process and reviewing Momenta’s financial advisor’s complete financial

analyses purportedly summarized in the Recommendation Statement.

          45.     The Individual Defendants undoubtedly reviewed and relied upon the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction.

          46.     Momenta is deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Recommendation Statement.

          47.     Defendants knew that Plaintiff and other shareholders would rely upon the

Recommendation Statement in determining whether to tender their shares in favor of the

Proposed Transaction.

          48.     As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder,

absent injunctive relief from the Court, Plaintiff and other shareholders will suffer irreparable

injury by being denied the opportunity to make an informed decision as to whether to tender their

shares in favor of the Proposed Transaction.

          49.     Plaintiff has no adequate remedy at law.

                                               COUNT II

                                (Against All Defendants for Violation
                                Of Section 14(e) of the Exchange Act)

          50.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                    11
                Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 12 of 14




          51.     Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made false statements of material fact or failed to

state all material facts that would be necessary to make the statements made, in light of the

circumstances, not misleading, or engaged in deceptive or manipulative acts or practices, in

connection with the Proposed Transaction.

          52.     Defendants knew that Plaintiff and the Company’s shareholders would rely upon

their statements made in the Recommendation Statement in determining whether to tender shares

in favor of the Proposed Transaction.

          53.     As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

and other shareholders will suffer irreparable injury by being denied the opportunity to make an

informed decision as to whether to tender their shares in favor of the Proposed Transaction.

                                              COUNT III

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          54.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          55.     The Individual Defendants acted as controlling persons of Momenta within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Momenta, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Recommendation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.



                                                    12
             Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 13 of 14




       56.     Each of the Individual Defendants were provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations alleged herein, and exercised the same. The Recommendation Statement contain the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly connected with and involved in the making of the

Recommendation Statement.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(e) of the Exchange

Act, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons and the acts described herein, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act.

       59.     As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will

be irreparably harmed.

       60.     Plaintiff has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;




                                                13
              Case 1:20-cv-07313 Document 1 Filed 09/08/20 Page 14 of 14




       B.       Directing the Individual Defendants to disseminate an Amendment to the

Recommendation Statement that does not contain any untrue statements of material fact and that

states all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for their damages sustained because

of the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: September 8, 2020                                Respectfully submitted,

                                                        By: /s/ Joshua M. Lifshitz
                                                        Joshua M. Lifshitz
                                                        Email: jml@jlclasslaw.com
                                                        LIFSHITZ LAW FIRM, P.C.
                                                        821 Franklin Avenue, Suite 209
                                                        Garden City, New York 11530
                                                        Telephone: (516) 493-9780
                                                        Facsimile: (516) 280-7376

                                                        Attorneys for Plaintiff




                                                   14
